
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23



FORM OF EMPLOYMENT AGREEMENT OF MARIO VITALE


Position:   Executive Vice President, reporting to the Executive Chairman and
Chief Executive Officer, Joe Plumeri.
Location:
 
New York, USA, although at some future time, by mutual agreement, you may be
asked to relocate if there is a business necessity.
Base Salary:
 
$500,000 per annum, subject to normal taxes and deductions.
Bonus Program:
 
You will be included in the Company's annual incentive plan (AIP). This is an
annual bonus program, based upon both quantitative and qualitative objectives
and relates to overall Company, Business Unit and (your) individual performance
attainments.
 
 
Currently, the AIP scheme(s) for Senior Executives, relate(s) to the measurement
of EBIT (DA) and cash flow, plus other objectives that will be set and agreed
between you and Joe Plumeri. It is expected that a formal annual appraisal using
360 degree assessment will occur, as well as the primary review of quantitative
achievements. The range of earnings under the AIP, are zero to 100% of your base
salary; with the maximum of range being earned by the delivery of a combination
of exceptional Company and personal performance. The Company fiscal year is
currently a January through December calendar year, with AIP payments being made
at the end of March, following the year in which the bonus is earned and our
Group results being issued. For your first, full year of employment you will
have the opportunity of earning $450,000 subject to you meeting performance
conditions, again these being agreed between you and Joe Plumeri.
Options:
 
You will be granted 250,000 (Time) options, vesting in equal tranches over five
years, the strike price being £2.00. The conditions relating to these options
are contained in the Equity Participation Plan (EPP) and associated
documentation should be read in full.
Benefits:
 
You will be entitled to join and participate in all the benefits enjoyed by
Senior, USA Executives, including for example, the pension, 401(k), medical and
life insurance plan(s) etc., all the conditions relating to these plans are
contained within the brochures and explanatory booklets that accompany this
offer.
 
 
There is one exception and this is the granting to you of 25 vacation days.
Contact Term:
 
The contract will have a three year term. On completion of a mutually
satisfactory three year term you will revert to the normal full-time employment
arrangements as enjoyed by Senior USA Executives.

1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



FORM OF EMPLOYMENT AGREEMENT OF MARIO VITALE
